Citation Nr: 1601678	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-06 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for gastroparesis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 2002 to July 2005, including service in Iraq from April 2003 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for gastroparesis.

The Board previously remanded this case for further development in March 2015.

The Veteran's representative, the Military Order of the Purple Heart, submitted an appellate brief in December 2015 asserting that the VA examination provided in June 2015 was not adequate.  The decision herein does not address the adequacy of this VA examination, but grants the Veteran's claim on other grounds.  Because the sole issue on appeal is being granted, the Board's decision not to reach the question of whether the examination was adequate is not prejudicial to the Veteran. 


FINDING OF FACT

The Veteran's gastroparesis had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for gastroparesis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially seeks service connection on the basis that his gastrointestinal disability had its onset in service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  271 F.3d at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

As a preliminary matter, the Board notes that the Veteran's service personnel records indicate that he served in the Southwest Asia theater of operations, to include Iraq, from April 2003 to July 2004.  In light of the nature of the Veteran's claimed illness and his service in Iraq, the Board has considered compensation under 38 U.S.C.A. § 3.317 for certain disabilities occurring in Persian Gulf Veterans as a possible theory of entitlement raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  However, because the Veteran's claim is granted on other grounds, the Board does not reach the question as to whether the Veteran qualifies for compensation under section 3.317.

The Veteran contends that he began to have abdominal pain during service.  In a statement submitted in September 2012, the Veteran surmised that stomach aches he experienced in late 2004 and early 2005 were probably the gastroparesis beginning to manifest.  In another statement submitted in August 2012, he asserted that his gastroparesis had its onset while he was on active duty in Germany, when he thought he was merely suffering from bouts of indigestion and small stomach aches.  A June 2014 statement by the Veteran's representative, the Military Order of the Purple Heart, noted that the Veteran's service treatment records contain frequent complaints of gastrointestinal problems which were unsuccessfully treated up to 2005, and that the Veteran went to sick call multiple times for these problems.  The Board notes that no service treatment records reflecting in-service complaints of abdominal pain can be found in the electronic claims file.  

The Veteran's earliest visit to a VA medical center noted in the record was in April 2006.  During this primary care consultation, the Veteran reported that the pain in his epigastric region had started in June 2005.  He described the pain as constant, and as if someone had hit him in the stomach.  The attending physician noted that the Veteran was in Iraq for over a year.  This physician diagnosed the Veteran with gastroparesis in June 2006, following an upper gastrointestinal endoscopy and a gastric emptying study.  

Over the next few years, the Veteran sought treatment for abdominal and gastrointestinal pain repeatedly.  In August 2008, the Veteran was declared medically disqualified from retention in the U.S. Army Reserve due to his digestive disorder.  He received emergency treatment in June, September, and November of 2008, and again in July 2012.  

The Veteran underwent a series of examinations and treatments by gastroenterology specialists beginning in December 2008, including a stomach biopsy in February 2009, an upper endoscopy and botulinum toxin injection in April 2009, and an upper gastrointestinal radiographic study and CT scan in May 2009.  Treatment records following these procedures show that no alternative diagnoses could be determined.  

In a request to re-open his claims for GERD and gastroparesis in August 2012, the Veteran reported that the condition with his digestive system had worsened to the point that he was in constant stomach pain and experienced acid reflux, intense pain, and nausea upon eating anything.  Buddy statements submitted by the Veteran's spouse, brother, mother, and college professor in September and October 2012 also attested to the severity of the Veteran's abdominal pain.  The buddy statement submitted by the Veteran's spouse asserted that the Veteran had suffered from horrendous bouts of extreme stomach pain since she had first met him in early 2006.

In August 2012, the Veteran was diagnosed with visceral hyperalgesia and epigastric pain syndrome, which physicians linked to the previous diagnosis of gastroparesis, noting that gastroparesis could be a secondary symptom of his visceral hyperalgesia.  

During a February 2013 psychosocial evaluation, the Veteran contended that his upset stomach was triggered by anxiety and stress.  In September 2014, he was granted a 50 percent disability rating for service-connected generalized anxiety disorder, effective May 31, 2013.  During a sleep medicine consult in February 2015, the Veteran reported abdominal pain and some nausea that would arise when he tried to fall asleep.  During a psychological assessment that same month, he again reported that his continuing stomach problems were connected to his emotional issues, such as depression and anxiety.  Following this assessment, he was diagnosed with mild somatic symptom disorder.  Though the physician conducting the psychological assessment opined that the Veteran's emotional distress was likely affecting the severity of physical symptoms, and vice versa, she disavowed any suggestion that the Veteran was not experiencing genuine medical problems associated with his gastrointestinal distress.  

In June 2015, a VA examiner opined that the Veteran's gastroparesis was less likely than not caused by service.  As the bases for the opinion, the examiner cited the lack of treatment records indicating any gastrointestinal injury, condition, diagnosis, or treatment, either during service or proximal to discharge, and the lack of confirmation as to the nature, etiology, and diagnosis of the Veteran's gastroparesis.  However, the VA examiner did opine that the Veteran's epigastric pain was more likely than not caused by service, because the Veteran's claims file contained records of abdominal pain of unclear etiology beginning within one year of active service, and because the record showed evidence of chronic gastrointestinal pain since that time.

The Board finds the Veteran's consistent and uncontested lay contentions regarding the onset of his symptoms during service to be credible and competent.  The Veteran is competent to report symptoms of this particular disability because they consist primarily of epigastric pain and nausea, of which the Veteran has personal knowledge.  The record also indicates that his statements regarding the onset of his symptoms during service were considered by the physician who initially diagnosed the Veteran with gastroparesis.  As such, the Board finds this credible and competent lay evidence is sufficient evidence to establish that the etiology of the Veteran's gastroparesis is related to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish etiology if it is lay testimony describing symptoms at the time that supports a later diagnosis by a medical professional).

The fact that the Veteran reported to a VA medical facility with severe symptoms of gastroparesis only nine months after separation from service also points to a strong temporal relationship between the incurrence of his disability and his period of active duty.  The record provides evidence that the Veteran has consistently sought and received treatment for gastroparesis for over ten years, without significant interruption, and that the diagnosis of this condition has not been controverted.  During that time, treatment records have continued to reinforce the connections among his gastroparesis, abdominal pain, and service-connected psychological disability. 

The VA examiner opined that the Veteran's gastroparesis was less likely than not connected to service.  However, the examiner also opined that the Veteran's epigastric pain was more likely than not connected to service, given the proximity of its onset to the Veteran's separation.  As previously noted, the Veteran's treatment records show that his epigastric pain is closely linked to, and indicative of, his gastroparesis, and has not been conclusively linked to any other cause or condition.  Therefore, the Board considers the VA examiner's opinion to be in equipoise as to whether the Veteran's gastroparesis, as exhibited by epigastric pain, is connected to service.  In light of the other affirmative evidence in the record which weighs in the Veteran's favor, the VA examiner's opinion supports a finding that the Veteran's reports of abdominal pain in service were indicative of the gastroparesis that was diagnosed soon after separation and has persisted since that time.  As such, the Board finds that service connection for gastroparesis is warranted.


ORDER

Service connection for gastroparesis is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


